Citation Nr: 1311866	
Decision Date: 04/10/13    Archive Date: 04/19/13	

DOCKET NO.  10-45 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the impact of the Veteran's service-connected disability on his ability to obtain and retain substantially gainful employment.  

In that regard, the Veteran's sole service-connected disability consists of lumbosacral strain, evaluated as 50 percent disabling.  The record reveals that a 40 percent rating was assigned under the old criteria for severe limitation of motion, with an additional 10 percent for "limitation of function."  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Nonservice-connected disabilities include tinea versicolor, gastroesophageal reflux disease, hypertension, and a psychiatric disorder, specifically, a mood disorder with depressed features.  

The Board observes that, at the time of a Social Security disability decision in June 2006, it was determined that the Veteran was not entitled to disability insurance benefits or supplemental security income under various provisions of the Social Security Act.  However, based on VA records dated in May 2009, it would appear that, since the time of the June 2006 determination, the Veteran has once again applied for Social Security disability Benefits.  Under the circumstances, the Board is of the opinion that any relevant information regarding that request for benefits must be obtained prior to a final adjudication of the Veteran's current claim.  

The Board further notes that, based on a review of a VA Form 20-0344a, Notification of an Employee or Employee-Relative Claims File dated in January 2011, the Veteran may in the past have been or is currently employed in a "work study" program at the Louisville, Kentucky, Regional Office.  However, the exact nature of this "work study" program is at present unclear.  Similarly unclear is whether the Veteran is still a participant in that "work-study" program.  Accordingly, the Board will attempt to clarify the Veteran's current "work study" status prior to a final adjudication of his current claim for a total disability rating based upon individual unemployability.  

Finally, the Board observes that, based on a review of his claims folder, the Veteran last underwent a VA spinal examination for the purpose of determining his ability to engage in substantially gainful employment in February 2010, at this point, more than three years ago.  Moreover, a review of that examination report makes it clear that, at the time of the February 2010 examination, the examiner did not have access to the Veteran's claims folder.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:  

1.  The RO should contact the Social Security Administration, with a request that they provide all information available regarding the Veteran's claim for Social Security disability benefits around or about May of 2009.  Should it be determined that such disability benefits have, in fact, been awarded, any medical records utilized in the award of those benefits should be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  In addition, the "work study" with the VA should be clarified, to include what the nature of the "work study" is/was, and what duties are/were involved.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA examination or examinations in order to more accurately determine the impact of his service-connected lumbosacral strain on his ability to obtain and retain substantially gainful employment.  The Veteran is hereby notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination (or examinations) without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination(s), the examiner should specifically comment on the functional impairment caused by the back pathology.  If there are neurological changes involving the lower extremities, that too should be noted.  All functional impairment concerning employment opportunities should be set out. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  In addition, the examiner(s) must specify in their report(s) that the claims file and Virtual VA records have been reviewed.  

4.  The RO should then review the examination report(s) to ensure that they are in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disability.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in August 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



